IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : No. 507
                                        :
APPOINTMENT TO THE CRIMINAL             : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE              : DOCKET


                                      ORDER

PER CURIAM
         AND NOW, this 10th day of December, 2018, Brian D. Catanzarite, Esquire,

Allegheny County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term of six years, commencing January 1, 2019.